Name: Commission Decision No 2760/85/ECSC of 30 September 1985 amending Decision No 234/84/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1985-10-02

 Avis juridique important|31985S2760Commission Decision No 2760/85/ECSC of 30 September 1985 amending Decision No 234/84/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry Official Journal L 260 , 02/10/1985 P. 0007 - 0008 Spanish special edition: Chapter 13 Volume 19 P. 0015 Portuguese special edition Chapter 13 Volume 19 P. 0015 *****COMMISSION DECISION No 2760/85/ECSC of 30 September 1985 amending Decision No 234/84/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 47 and 58 thereof, Whereas: Under the terms of Article 14 of Commission Decision 234/84/ECSC (1), as last amended by Decision 1243/85/ECSC (2), supplements to the production quota, and to that part of the quota which may be delivered in the common market, may be granted when undertakings experience exceptional difficulties due to the level of the quarterly abatement rate set for certain categories of products in the quota system. The level of these supplements is limited by the criteria set out in Article 14. However those criteria do not, in all cases, allow the specific circumstances of the recipient undertakings to be taken into account and sufficient supplement to be granted to these undertakings. The Commission considers that such specific circumstances, which require to be remedied, should satisfy the following conditions: - the undertaking must be a country's sole steel producer and the country's supply of steel products, even in a common market, must depend to a large extent on this undertaking. The guarantee of supply in a Community country, as far as steel products are concerned, is a factor which must be taken into account to fully appreciate the question of whether it is appropriate to grant an undertaking supplementary quota necessary to guarantee its existence; - this steel producer must be experiencing exceptional difficulties within the meaning of Article 14; at the same time, supplements granted on the basis of this provision must be insufficient for the undertaking to overcome the difficulties; - the undertaking itself must not be in receipt of aids to cover operating losses - as stated in Article 14 - and must no longer be in receipt of aids in accordance with Commission Decision No 1018/85/ECSC (3). However, additional aids can be granted to competing undertakings, on the basis of that Decision. Decision No 234/84/ECSC should therefore be amended accordingly. After consulting the Consultative Committee and with the assent of the Council, HAS ADOPTED THIS DECISION: Article 1 The following Article 14 D is hereby inserted in Decision No 234/84/ECSC; 'Article 14D The Commission may grant additional supplementary quota up to a maximum of 25 000 tonnes per quarter to an undertaking: - which is the sole undertaking in the country in which it is situated, - which is confronted with exceptional difficulties, even after receiving quota supplement under the provisions of Article 14, - which has not received aids under the provisions of Decision No 1018/85/ECSC (1). (1) OJ No L 110, 23. 4. 1985, p. 5.' Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1985. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 September 1985. For the Commission Karl-Heinz NAJRES Vice-President (1) OJ No L 29, 1. 2. 1984, p. 1. (2) OJ No L 129, 15. 5. 1985, p. 11. (3) OJ No L 110, 23. 4. 1985, p. 5.